Case 20-80737   Doc 12   Filed 10/08/20 Entered 10/08/20 13:29:12   Desc Main
                           Document     Page 1 of 5
Case 20-80737   Doc 12   Filed 10/08/20 Entered 10/08/20 13:29:12   Desc Main
                           Document     Page 2 of 5
Case 20-80737   Doc 12   Filed 10/08/20 Entered 10/08/20 13:29:12   Desc Main
                           Document     Page 3 of 5
Case 20-80737   Doc 12   Filed 10/08/20 Entered 10/08/20 13:29:12   Desc Main
                           Document     Page 4 of 5
Case 20-80737   Doc 12   Filed 10/08/20 Entered 10/08/20 13:29:12   Desc Main
                           Document     Page 5 of 5
